VANDE WALLE, Chief Justice.
The Director of the Department of Transportation appealed from a judgment of the district court reversing the Department’s decision to suspend Fode’s driving privileges. The district court concluded that the gas chromatograph used by the State Toxicologist to measure the blood-alcohol concentration was not 'properly certified as an approved testing device.
The sole question on appeal is whether or not the gas chromatograph was properly approved by the State Toxicologist.
Subsequent to briefing and submission of this ease, we held the gas chromatograph was properly approved by the North Dakota State Toxicologist. That decision, Erickson v. Director, North Dakota Department of Transportation, 507 N.W.2d 537 (N.D.1993), governs this case.
The judgment of the district court is reversed and the Department’s decision suspending Fode’s driver’s license is reinstated.
SANDSTROM, NEUMANN, LEVINE and MESCHKE, JJ., concur.